BROCK, Judge.
Defendant was represented by counsel during his trial and on this appellate review. The bill of indictment is proper in form and sufficient to charge the felony of murder. The court *580was properly organized and had jurisdiction of the subject matter and the person of defendant. Trial was by jury which found defendant guilty of second degree murder. The evidence was sufficient to overcome defendant’s motion for nonsuit, and to require submission of the case to the jury. The verdict' was proper in form and the prison sentence imposed is within statutory limits.
We have reviewed the record and in our opinion defendant had a fair trial, free from prejudicial error.
No error.
Judges Britt and Hedrick concur.